Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eom et al. (US 2017/0311442 A1 hereinafter Eom).
Regarding claim 17, Eom discloses a flexible display module (100;Fig.2) comprising: a front plate (102;Fig.2) facing a first direction and configured to be foldable (100 is rollable); a display (111,113,115) configured to be seen through at least a portion of the front plate (100), the display comprising: a first surface (top surface of 111) facing the first direction, and a second surface (bottom surface of 111) facing a second direction opposite to the first direction; an adhesive layer (239) attached to the second surface of the display (bottom of 111); a support layer (113;Fig.2) combined with the adhesive layer (239); and a coating layer (105) disposed 
Regarding claim 18, Eom discloses wherein the display comprises: a flexible printed circuit board (131; Fig.2) extending from a lateral surface of the display (111) and bent toward the second surface ( bottom of 111); and at least one electronic component (135)mounted on the flexible printed circuit board and facing the second direction ( 135 faces the bottom direction;Fig.2).
Regarding claim 19, Eom discloses wherein the at least one electronic component (135) is mounted to correspond to a position of the coating layer (105), and wherein the coating layer has an area greater than an area of the at least one electronic component (105 is greater than the area of 135).

 

Allowable Subject Matter
	Claims 1-16 and 20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
Regarding 1-5, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a third surface facing the second surface of the display, and a recess formed on the third surface; an adhesive layer attached to the second surface of the display; a support layer disposed between the adhesive layer and the middle plate; and a coating layer, wherein the coating layer is disposed between the support layer and the adhesive layer, and wherein the coating layer is disposed in a first portion overlapped with the recess. " in combination with the remaining limitations of the claim 1. 
Regarding 6-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a third surface facing the second surface of the display, and a recess formed on the third surface; an adhesive layer attached to the second surface of the display, the adhesive layer comprising an opening formed in a first portion overlapped with the recess; and a support layer disposed between the adhesive layer and the middle plate " in combination with the remaining limitations of the claim 6. 
Regarding 20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  a plurality of middle plate disposed between the display and the rear plate and comprise a portion for mounting at least one electronic component; a support layer disposed between the display and the middle plate and support the display; a buffer layer positioned between the support layer and the plurality of middle plate; wherein the support layer is divided into two parts along a central axis where the front plate and the display are folded, and wherein the buffer layer is divided into two parts along the central axis and is disposed adjacent to the central axis" in combination with the remaining limitations of the claim 20. 

 The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Degner (US2014/0042406 A1) Franklin et al. (US 2013/0083496 A1) and Hashimoto (US 10495941)
Degner discloses a cover layer for a display device.
Franklin discloses a flexible electronic device.
Hashimoto discloses a foldable display device with adhesive layers and  core plate.

a third surface facing the second surface of the display, and a recess formed on the third surface; an adhesive layer attached to the second surface of the display; a support layer disposed between the adhesive layer and the middle plate; and a coating layer, wherein the coating layer is disposed between the support layer and the adhesive layer, and wherein the coating layer is disposed in a first portion overlapped with the recess. " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " a third surface facing the second surface of the display, and a recess formed on the third surface; an adhesive layer attached to the second surface of the display, the adhesive layer comprising an opening formed in a first portion overlapped with the recess; and a support layer disposed between the adhesive layer and the middle plate " in combination with the remaining limitations of the claim 6.
 None of the references, alone or in combination, teach all of the limitations for theclaims including: "  a plurality of middle plate disposed between the display and the rear plate and comprise a portion for mounting at least one electronic component; a support layer disposed between the display and the middle plate and support the display; a buffer layer positioned between the support layer and the plurality of middle plate; wherein the support layer is divided into two parts along a central axis where the front plate and the display are folded, and wherein the buffer layer is divided into two parts along the central axis and is disposed adjacent to the central axis" in combination with the remaining limitations of the claim 20.
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably
 

  	

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848